Title: James Madison to James Monroe, 18 May 1830
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 18. 1830
                            
                        
                        
                        I have just recd. yours of the 13th. We had been led to hope that your health was better established than you
                            represent it. As it is progressive and your Constitution, tho’ like mine the worse for wear, has remains of good stamina,
                            I will not despair of the pleasure of seeing you in July, and making a visit together to the University. Should prudence
                            forbid such a journey, I think you ought not to resign the trust. It is probable there will be a Quorum without you; and I
                            would prefer the risk of a failure to the loss of your name and your future aid. I should myself resign, but for
                            considerations belonging to you as well as myself. I do not think your weakness, unless positively disabling you for the
                            journey, should deter you from it. The moderate exercise in a Carriage, and a change of air, with a cheerful meeting with
                            your friends, may stimulate your convalescence. You have heretofore found the experiment beneficial. I feel the value of
                            the interest you take in my health. It was in an improved state when I reached home, notwithstanding the fatiguing Session
                            of the Convention and the exposure on the route. But I found the neighbourhood under the visitation of the Influenza; and
                            I had a relapse from which I suffered considerably. I have for some time however been regaining what I lost; and look
                            forward to the discharge in July of my duty as a visitor; and let me repeat, not without the hope of your being able to do
                            the same. You will recollect that the Law Chair is to be filled; and I am sorry to say that no Candidates have been yet
                            brought into view. I have not received a line from any of our Colleagues in answer to my circular on the subject.
                        The Constitution seems sure of a majority, but has encountered a very angry & active opposition in
                            the TransAllegany district. Unless the Census should prove that the share of Representation allotted to it is a fair one,
                            there will be a strenuous effort for another Convention.
                        Mr. Sparks who is Editing the diplomatic correspondence under the Confederation and is charged with the
                            Washington papers, was lately with me, and is I find possessed of a great and valuable mass of official information
                            relating to the Cabinet policy of G. B & France during our Revolutionary period; having been allowed access to the
                            Secret Archives of both, and even to take copies from them. He says he has ascertained from British as well as French
                            evidence that Mr Jay was entirely misled in the views he had taken of the course pursued by the French Govt. in the
                            negociations for peace. On my alluding to the co-incidence of Rayneval’s statement to you with the lights he had procured,
                            he appeared particularly anxious to see the Statement: And as I presumed it would be useful to truth & justice, in
                            a historical work he meditates, I ventured even to let him to take a copy from mine; but with an understanding that he was
                            to make no public use of it, without your consent. If I have taken too great a liberty the copy will be returned. He says
                            that the more he traced the conduct of Franklin, the more he found it worthy of his high character for wisdom &
                            patriotism.
                        We offer our joint regards to Mrs. Monroe & yourself with our hopes that you will have recd.
                            favorable accounts from all the absentees of the family
                        
                        
                            
                                James Madison
                            
                        
                    